295 F.2d 135
111 U.S.App.D.C. 148
Farrell McKEAN, D/B as Business and Professional TelephoneExchanges, Appellantv.FEDERAL COMMUNICATIONS COMMISSION, Appellee, Mobilfone,Inc., Intervenor.
No. 15969.
United States Court of Appeals District of Columbia Circuit.
Argued April 5, 1961.Decided April 27, 1961.

Mr. Michael H. Bader, Washington, D.C., with whom Mr. Andrew G. Haley, Washington, D.C., was on the brief, for appellant.  Mr. J. Roger Wollenberg, Washington, D.C., also entered an appearance for appellant.
Mr. Edward W. Hautanen, Counsel, Federal Communications Commission, with whom Mr. Max D. Paglin, General Counsel, Federal Communications Commission, was on the brief, for appellee.  Mr. Daniel R. Ohlbaum, Asst. General Counsel, Federal Communications Commission, also entered an appearance for appellee.
Mr. Jeremiah Courtney, Washington, D.C., with whom Mr. Arthur Blooston, Washington, D.C., was on the brief, for intervenor.
Before WILBUR K. MILLER, Chief Judge, and PRETTYMAN and BURGER, Circuit Judges.
PER CURIAM.


1
Petitioner applied for a radio frequency for a one-way coded message paging service.  After a comparative hearing, the trial examiner recommended an award of the frequency to the petitioner.  In so doing he relied upon petitioner's lower rates and the increased competition which would result from his selection. The Commission rejected the examiner's recommendation and awarded the frequency to the intervenor, who offers transmission of literal rather than coded messages.  In the Commission's view the advantages of the type of service proposed by intervenor outweighed the other considerations.  'The choice between the applicants had to be and was made after comparison of all pertinent factors * * *.  We cannot find that the Commission's decision was arbitrary, capricious or unsupported by substantial evidence.'  McClatchy Broadcasting Co. v. F.C.C., 1956, 99 U.S.App.D.C. 195, 199, 239 F.2d 15, 19, certiorari denied Sacramento Telecasters, Inc., v. McClatchy Broadcasting Co., 1957, 353 U.S. 918, 77 S.Ct. 662, 1 L.Ed.2d 665.


2
Affirmed.